DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 
Response to Arguments

Applicant's submission filed03/31/2021 has been fully considered.  Applicant’s amendments to the claims have overcome the objections of record by maintaining consistency in language in claims 5, 7, 8, 13, and 14.  Applicant’s amendments to the claims have overcome the 112(b) rejection of record by clarifying language in claim 9.  Applicant’s arguments regarding the 103 and double patenting rejections of record are not persuasive for the reasons set forth at the end of the rejections below. Any previous rejections and/or objections not reiterated herein 

Response to Amendment

The declaration under 37 CFR 1.132 filed 03/31/2021 is insufficient to overcome the rejection of the claims based upon Kim et al. (of record; from IDS; US 2016/0045621 A1; “Kim”) in view of Eshima et al. (of record; from IDS; WO 00/74727 A2; “Eshima”) and Till et al. (of record; EP1419787A1; English translation attached; “Till”) as set forth in the last Office action.  The evidence provided in the declaration shows that ICG and EB dye have different binding affinities for serum albumin (“SA”).  The declaration then concludes that because ICG and EB dye have different affinities for SA, their affinities for mannosyl serum albumin (“MSA”) would be unpredictable.  However, the evidence provided by applicant is not commensurate in scope with the claims and is not necessarily unexpected.  First, one would expect different molecules to have different binding affinities, so applicant’s results are not necessarily unexpected. And second, the claims are not limited to particular binding affinities, so applicant’s results are not commensurate in scope with the claims.  And finally, obviousness does not require absolute predictability, only a reasonable expectation of success.  The combined teachings of Kim, Eshima, and Till show that EB and ICG can bind to SA, and that ICG can bind to MSA.  MSA is simply SA conjugated to a mannosyl group, the SA protein itself is the same.  Thus, because ICG can bind both SA and MSA, and EB can bind SA, there is a reasonable expectation that EB will also bind MSA.   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7 - 11, 13, 14, and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (of record; from IDS; US 2016/0045621 A1; “Kim”) in view of Eshima et al. (of record; from IDS; WO 00/74727 A2; “Eshima”) and Till et al. (of record; EP1419787A1; English translation attached; “Till”).
This rejection is maintained for the reasons set forth below.
Kim teaches a complex for detecting a sentinel lymph node and comprising the following general formula: (Man)m-L-SA-(ICG)n, wherein Man is a mannosyl group, L is an optional linker, SA is serum albumin, ICG is indocyanine green, m is an integer from 1 to 42, and n is an integer from 1 to 34 (Abstract; ¶ 0009-0012, 0015, 0029-0038, and 0072-0107).  Kim also teaches a complex for detecting a sentinel lymph node and comprising the following general formula: (Man)m-L-SA-(ICG)n-RI, wherein Man is a mannosyl group, L is an optional linker, SA 
    PNG
    media_image1.png
    198
    421
    media_image1.png
    Greyscale
 (¶ 0035-0036).  The RI is a metallic radioisotope and may be one or more selected from the group consisting of 99mTc, 188Re, 186Re, 67Cu, 212Pb, 212Bi, and 109Pd (¶ 0043).  Kim also teaches an optical imaging probe for detecting a sentinel lymph node, which comprises the complex (reads on applicant’s lymph node-probing composition) and, e.g., a weak chelating agent, an antioxidant, a substance, a buffer, or physiological saline (applicant’s ‘sterilized aqueous solutions’, ‘suspensions’) in order to prepare an injectable form of the probe (Abstract; ¶ 0001, 0008, 0011, 0015, 0031, 0066-0070, and 0094-0107).  Kim also teaches a kit comprising the probe, and the kit can be supplemented with a buffer and an antioxidant (Abstract; ¶ 0001, 0008, 0012, and 0066-0070).  
Kim does not teach that the complex is conjugated with a blue pigment.  That is, the only difference between the complexes of Kim and the complexes of the present claims is that the 
Eshima teaches a dual-labeled agent for detecting sentinel lymph nodes (SLNs), the dual-labeled agent comprising a radioactive probe and a dye (Abstract; p 7-8; p 11, In 16+; p 12-14; and Example 3). The radioactive probe is a Tc-99m-labeled human serum albumin (Tc-99m HSA) (p 8). The dye is bound to the HSA and is a visible blue dye or fluorescent dye, e.g., Evans blue or indocyanine green (ICG) (p 7-8; and Example 3).  The Tc-99m allows the localization of the lymph node that allows the surgeon to initially plan the surgical procedure, e.g., the radioactive probe is imaged and the skin marked externally to assist the surgeon in locating the node during surgery (Abstract).
Till teaches a contrast agent for SLN imaging, wherein the contrast agent comprises human serum albumin (HSA) particles and Evans blue dye, and optionally 99m-Tc, and wherein the contrast agent stains the SLN and the Evans blue dye allows for the surgeon to detect the SLN with the naked eye easily during surgery and subsequent removal of a lymph node (Abstract; ¶ 0001, 0010, 0011, 0020, 0025, 0027, 0030, 0032, 0033, 0038, 0044, 0045, 0053, and 0054).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the Evans blue of Eshima and Till instead of ICG as the detectable dye label species in the complex of Kim.  A person of ordinary skill in the art would have been motivated to make these modifications because the Evans blue would provide the advantage of the ability to detect the complex and SLN with the naked eye easily during surgery and subsequent removal of a lymph node, as suggested by Till.  Also, Evans blue and ICG are known detectable dye label alternatives and have equivalent functional properties as detectable dye labels in dual-labeled complexes for detecting SLNs, as taught by Eshima.  A person of ordinary skill in the art reasonably would have expected success because complexes 
Regarding claim 5, the claim is a product by process claim and is examined the extent that it reads on the product.  The complex of Kim in view of Eshima and Till appear to be the same as that of the blue pigment-coupled mannosyl serum albumin complex of the present claims, although not necessary made by the same process.  Either process results in a complex having the structure recited in claims 1 and 5 encompassed by the present claims.  Thus, the complex of Kim in view of Eshima and Till meets the claims.  MPEP 2113.  However, it is also noted that Kim teaches that during preparation of the complex, the mannosyl serum albumin and ICG are mixed at the molar ratio of 1:1 to 1:15, e.g., 1:2 to 1:10.  See ¶ 0050 and 0082-0083 of Kim.

Applicant requests the rejection be withdrawn for the same reasons as discussed in applicant’s 9/11/20 amendment.  Specifically, applicant again argues that Eshima does not provide any working examples wherein Evans blue is actually conjugated with any HSA and thus does not provide any indication that any such complex could actually detect lymph nodes. Till discloses a contrast agent consisting of particles labeled with a dye. Similar to Eshima, while Till discloses that the particles can be HSA particles, there is no teaching or suggestion that any such particles are modified with any mannosyl groups. As such, Till also fails to provide any reasonable expectation that an MSA-Evans blue conjugate could be made or that such a conjugate could detect lymph nodes. A person of ordinary skill in the art would readily recognize that MSA is structurally different from non-mannosylated human serum albumin ("non-MSA") and thus would not be expected to exhibit the same binding properties.
These arguments remain unpersuasive.  First, a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches to one of ordinary skill in the art.  Thus, the teachings of Eshima and Till are not limited the 
Applicant requests the rejection be withdrawn for the same reasons as discussed in applicant’s 9/11/20 amendment.  Specifically, applicant again argues that a person would recognize that Evans blue and ICG have completely different chemical structures and that ICG and Evans blue are dyes that have very distinct properties. This difference in properties and chemical structure is evident, at least, from the fact that ICG is a fluorescent dye that cannot be visualized by the naked eye, whereas Evans blue is not fluorescent and is visible to the naked eye. Recognizing these multiple different structural and chemical differences between MSA and non-MSA and ICG and Evans blue, a person of ordinary skill in the art would not have a reasonable expectation of success in modifying Kim's MSA complex with the Evans blue from Eshima and/or Till's non-MSA-Evans blue conjugate. It therefore follows that a person of ordinary skill in the art would not be motivated to make the Office's proposed modification.
These arguments remain unpersuasive.  First, Eshima teaches that Evans blue and ICG are alternatives capable of being bound to HSA and functioning as detectable dyes for detecting SLNs.  And second, the mannosyl serum albumin (MSA) of Kim is simply human serum albumin (HSA) conjugated to a mannosyl group; the HSA of Kim is the identical molecule as the HSA of 
Applicant requests the rejection be withdrawn for the same reasons as discussed in applicant’s 9/11/20 amendment.  Specifically, applicant again argues that applicant's application establishes that not all pigments are strongly coupled to MSA. For example, see Example 2 and Table to of Applicant's specification, which indicates that certain pigments, such as brilliant blue R and Nitrazine yellow, exhibit weaker binding to MSA than the blue pigments recited by applicant's amended claim 1. This evidence further establishes that simply substituting Kim's ICG with Eshima's (or Till's) Evans blue does not guarantee that the dye would necessarily bind to the MSA.
These arguments remain unpersuasive.  The present claims do not require a particular binding affinity of the blue pigments.  A binding affinity is a property of a chemical compound, and a chemical composition and its properties are inseparable; thus, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  MPEP 2112.01.  As Kim in view of Eshima and Till teach Evans blue pigment, which is the same chemical compound as claimed by applicant, the prior art meets the claims.
Applicant requests the rejection be withdrawn for the same reasons as discussed in applicant’s 9/11/20 amendment.  Specifically, applicant again argues that even if there had been a reasonable expectation of success in modifying Kim's MSA with Eshima's and/or Till's Evans blue at the time of the effective filing date of applicant's application, there would not have been any reasonable expectation of success that the resulting conjugate would be retained in the lymph node for long periods of time, and particularly not for the length of time as Applicant's blue pigment-coupled MSA complex, as discussed below.
.   

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 4, 5, 7 - 11, 13, 14, and 17 - 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 3 of U.S. Patent No. 10,159,756 B2 (“US’756”) in view of in view of Eshima et al. (of record; from IDS; WO 00/74727 A2; “Eshima”) and Till et al. (of record; EP1419787A1; English translation attached; “Till”).
This rejection is maintained for the reasons set forth below.
The claims of US’756 teach the use of a complex for detecting a position of a sentinel lymph node (SLN) by real-time imaging during a surgical operation, wherein the complex is represented by the following formula: 
    PNG
    media_image2.png
    198
    517
    media_image2.png
    Greyscale
, wherein SA is serum albumin, ICG is indocyanine green, and n is 1 to 34, and wherein the serum albumin is a reduced form of serum albumin (claims 1-3).
The claims of US’756 do not teach that the complex is conjugated with a blue pigment.  That is, the only difference between the complexes of the claims of US’756 and the complexes of the present claims is that the complex of the claims of US’756 is conjugated with ICG, whereas the present claims require a blue pigment such as Evans blue.  The claims of US’756 do not teach that the complex further comprises a radioisotope.
The teachings of Eshima are discussed in the above 103 rejection.
The teachings of Till are discussed in the above 103 rejection.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the Evans blue of Eshima and Till instead of ICG as the detectable dye label species in the complex of the claims of US’756.  A person of ordinary skill in the art would have been motivated to make these modifications because the Evans blue would provide the advantage of the ability to detect the complex and SLN with the naked eye easily during surgery and subsequent removal of a lymph node, as suggested by Till.  Also, 
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the radioisotope 99mTc of Eshima and Till and radiolabel the complex of the claims of US’756.  A person of ordinary skill in the art would have been motivated to make these modifications because the radioisotope 99mTc would provide the advantage of allowing the localization of the lymph node that allows the surgeon to initially plan the surgical procedure, e.g., a radioactive form of the complex would be imaged and the skin marked externally to assist the surgeon in locating the node during surgery, as suggested by Eshima.  A person of ordinary skill in the art reasonably would have expected success because complexes comprising a dual-labeled serum albumin, wherein the labels are 99mTc and either Evans blue dye or ICG, for detecting SLNs were known in the art, as taught by Eshima and Till.
Regarding claim 5 as amended, the claim is a product by process claim and is examined the extent that it reads on the product.  The complex of the claims of US’756 in view of Eshima and Till appear to be the same as that of the blue pigment-coupled mannosyl serum albumin complex of the present claims, although not necessary made by the same process.  Either process results in a complex having the structure recited in claims 1 and 5 and encompassed by the present claims.  Thus, the complex of the claims of US’756 in view of Eshima and Till meets the claims.  MPEP 2113.  
Regarding claims 13, 14, and 17 as amended, although the claims of US’756 teach the use of a complex for detecting a position of a SLN by real-time imaging during a surgical operation, the claims of US’756 do not explicitly teach what formulation the complex is in.  However, Eshima teaches a dual-labeled agent for detecting SLNs.  The agent is in the form of 
 
Applicant argues that the extent to which the Office relies on Eshima and Till to support its assertion that replacing ICG with Evans blue would be an obvious modification goes beyond that which is suitable for determining obviousness-type double patenting. Instead of assessing whether the applicant is purportedly unjustly attempting to extend its right to exclude under the '756 patent, the Office is assessing whether applicant's pending claims are obvious over its cited documents by relying completely on the secondary documents, Eshima and Till, for any motivation to modify the complex recited by Kim's claim 1. Applicant asserts that this heavy reliance on the Office's secondary documents for any motivation to arrive at its proposed modification is misplaced because it is clear that, given at least the non-obvious differences between applicant's claims and claim 1-3 of the '756 patent, that applicant is not attempting to gain timewise extension of its right to exclude under the '756 patent.
These arguments are not persuasive.  The nonstatutory-type double patenting rejection is based on a judicially created doctrine grounded in public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from claims in a first patent.  If a claimed invention in the application would have been 
Applicant further argues that there would not have been any reasonable expectation of success in making any such modification to Kim's complex at least for the reasons discussed above for the Section 103 rejection. First, neither Eshima nor Till discloses any MSA complexes (they only disclose non-MSA complexes) and Kim's claims say nothing about using a different dye, and particularly not a blue pigment dye detectable to the naked eye.
These arguments are not persuasive.  Obviousness does not require absolute predictability, only a reasonable expectation of success.  In the present case, the claims of US’756 teach the use of a complex for detecting a sentinel lymph node (SLN), Eshima teaches a dual-labeled agent for detecting SLNs, and Till teaches a contrast agent for SLN imaging.  Thus, there would have been a reasonable expectation that the complex of the claims of US’756 in view of Eshima and Till would also be capable of detecting SLNs.  

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618